Citation Nr: 1616986	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  10-08 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


ISSUES


1.  Entitlement to service connection for right shoulder disability, to include as secondary to degenerative disc disease of the cervical spine.

2.  Entitlement to service connection for a low back disablity, to include as secondary to degenerative disc disease of the cervical spine.

3.  For the period prior to November 19, 2009, entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the cervical spine (cervical spine disability).

4.  For the period beginning on November 19, 2009, entitlement to an initial evaluation in excess of 20 percent for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to November 1980, January 1981 to July 1981, and June 1986 to September 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

A December 2009 rating decision awarded an increased rating for the Veteran's cervical spine disability from 10 to 20 percent, effective November 19, 2009.  As this did not constitute a grant of the full benefit sought on appeal, this matter remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

In August 2013, the Board remanded the Veteran's claims for further development.  These matters are now returned to the Board for further review.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran claims entitlement to service connection for a right shoulder disabliity and for a low back disability, both to include as secondary to his service-connected cervical spine disability.  

Also, the Veteran seeks higher initial ratings for his cervical spine disability, which is currently assigned a 10 percent rating from October 30, 2008, and a 20 percent rating effective November 19, 2009.

Most recently, in August 2013, the Board remanded the Veteran's claims so that, among other things, the Veteran would be afforded another opportunity to identify any outstanding treatment records relating to his claims.  Subsequently, in October 2013, the Veteran responded with a completed Form 21-4142 authorization identifying outstanding treatment records from Dr J.B. of Essentia Health relating to his right shoulder, low back, and cervical spine.  To date, no request for the records has been made.  Therefore, these matters should be remanded so that any outstanding treatment records from Dr. J.B. of Essentia Health may be obtained.

In addition, in his September 2009 notice of disagreement, the Veteran reported he was being treated at the SMDC Medical Center in Duluth for all three of his conditions, and attached records from that facility dated from May 2009 to June 2009.  The Board emphasizes that this handful of medical records are the only post-service medical treatment records in the claims file relating to the Veteran's claims.  On remand, all of the Veteran's more recent treatment records from the SMDC Medical Center in Duluth relating to his right shoulder, low back, and cervical spine dated since June 2009 should be obtained.

Furthermore, the Veteran reported in his claim that he was being treated or had received treatment for his right shoulder, low back, and cervical spine at St. Mary's Medical Center.  In November 2010, St. Mary's Medical Center responded to the RO's request for records, but the response only included 1994 and 2003 records for unrelated medical conditions.  Therefore, on remand, a follow-up request should be made to St. Mary's Medical Center for all treatment records, and the Veteran should be asked to clarify the dates of treatment there.

In addition, a July 2010 statement from the VA outpatient clinic in Twin Ports reflects the Veteran had treatment for unspecified conditions there in April 2010 and June 2010.  None of the Veteran's VA treatment records, however, have been associated with the claims file.  Therefore, on remand, all of the Veteran's VA treatment records dated since October 2008 should be associated with the claims file, including from the Twin Ports outpatient clinic.

Regarding the cervical spine claim, in August 2013, the Board remanded the claim so that a new VA examination could be provided to address the current severity of the disability.  Pursuant to the Board's remand, the Veteran was afforded a new VA examination in October 2013.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file copies of all of the Veteran's outstanding treatment records from Dr. J.B. of Essentia Health.

2.  Associate with the claims file all of the Veteran's more recent treatment records dated since June 2009 from the SMDC Medical Center in Duluth relating to his right shoulder, low back, and cervical spine.

3.  Associate with the claims file all of the Veteran's treatment records from St. Mary's Medical Center relating to his right shoulder, low back, and cervical spine; to that end, ask the Veteran to identify his dates of treatment or ranges of dates of treatment for these conditions (note that the records already in the claims file dated in 1994 and 2003 are irrelevant to these claims).

4.  Associate with the claims file all of the Veteran's VA treatment records dated since October 2008, including from the Twin Ports VA OPC.

5.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

